MEMORANDUM**
Pepi Schafler appeals pro se the district court’s denial of her “motion to vacate” its decision affirming an order of the bankruptcy court. We have jurisdiction under 28 U.S.C. § 158(d), and we affirm.
The district court properly treated Schafler’s motion as a motion for rehearing under Fed. R. Bankr.P. 8015 and correctly concluded that the motion was untimely. Schafler’s contentions on appeal are without merit.
Schafler’s motion for judicial notice is construed as a citation of supplemental authorities pursuant to Fed. R.App. P. 28(j), and the case citation is duly noted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.